DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 48 as amended have been considered but are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has amended Claim 1 to include, inter alia, “a first resilient and elastically deformable member positioned between an inner surface of said first slide and an outer surface of said first split mold insert to allow said first split mold insert limited movement with respect to said first slide."  
	Claim 48 has likewise been amended to include, inter alia, "a resilient and elastically deformable member positioned between an inner surface of said support device and an outer surface of said split mold insert to allow said split mold insert limited movement in one or more of an axial, longitudinal, and transverse direction with respect to said support device."  
	Additionally, new Claim 69 is added. 
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-13, 15, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai (US 2009/0155404) in view of Kmoch (US 2015/0360404) and further in view of Finkelstein (US 2008/0265463).
Regarding Claim 1, Mai discloses an injection molding system (Figs. 1, 2 injection mold – 50; injection mold incorporating a mold stack – 200) comprising: a mold comprising:
a first mold half and a second mold half movable in an axial direction relative to each other (Fig.4 paragraphs [0004] core halves split, mold inserts – “neck rings” have been used to form the neck region; [0032] plane where the given one of the split mold insert pair – 214 mates with the other) between a first open position (Fig. 2 paragraph [0039] mold stack – 200 actuated into a mold-open position), and a second closed position in which the first mold half and the second mold half together provide a molding cavity (Figs. 1, 2 paragraphs [0006] [0038] molding insert stack assembly – 52 split mold insert pair – 54 …defines a molding cavity – 62; within the mold closed configuration, molding material can be injected into the molding cavity – 206);
a mold stack comprising a plurality of components that are associated with the first and second mold halves to co-operatively define said molding cavity when said first and second mold halves are in said closed position (Fig. 2 paragraphs [0039] [0040] mold stack – 200, molding cavity – 206); 
a stripper assembly operable to eject a molded article from the mold (Fig. 2 paragraph [0023] stripper plate – 218 is configured to impart movement in an operational …direction…by means of a suitable actuator …such as an ejector plate);
said stripper assembly comprising first and second slides; said first and second slides being movable laterally relative to each other (Fig. 2 paragraph [0024] pair of slides – 216 can be lifted vis-à-vis the stripper plate – 218 during the lateral motion of the pair of slides – 216) between an open position when said first and second mold halves are in said open position and a closed position when said first and second mold halves are in said closed position (Fig. 2 paragraphs [0039] [0040] open – closed …and a new molding cycle can commence);
a first split mold insert inter-connected to said first slide; a second split mold insert inter-connected to said second slide (paragraph [0022] first split mold insert and a second split mold insert – 214 …each operatively coupled to a respective one of a pair of slides – 216); 
	said first and second split mold inserts having an outer surface that is generally semi-cylindrical in shape for facilitating said inter-connection with said first slide and said second slides respectively (Figs. 2, 3 paragraph [0030] ...for example, the coupling interface – 302 can be implemented as a mating surface between the split mold insert pair – 214 and the respective one of the pair of slides – 216, which can be substantially cylindrical and the like.).
said system being operable such that when said first and second slides are in said closed position (Fig. 2 paragraph [0022] split mold insert pair – 214 comprises a first split mold insert and a second split mold insert….each operatively coupled to a respective one of a pair of slides – 216); 
However, while Mai teaches a retainer or retaining structure (paragraph [0025]), it does not teach a first and second retainer mechanism comprising a first and second retainer plate held with  first and second recesses proximate to a lateral edge of said first and second split mold inserts, respectively.
Kmoch discloses a mold stack used within an injection mold whereby the mold stack is provided with two split mold inserts forming a split mold insert pair (Fig. 2 paragraph [0019] split mold insert – 118, also referred to as “neck ring”), which cooperate to define the molding cavity (Fig. 2 paragraph [0021] depicted in a so-called “mold closed position” two split mold inserts – 118 molding cavity – 108).  Also, Kmoch discloses that the mold assembly can additionally have a neck ring slide component (paragraph [0003]).
Kmoch further discloses a retainer mechanism (Fig. 2 paragraph [0017] flange insert – 116 is coupled to the cavity plate – 114 by means of a floating retainer structure) comprising a retainer plate (Fig.3 flexible retainer structure – 302 paragraph [0017]  screw seat – 306) held (screw – 304) within a recess proximate to a lateral edge of a split mold insert (Fig. 2 paragraphs [0031] alignment master – split mold inserts – 118  [0032] flange insert – 116 aligns with the split mold inserts – 118 along the first interface – 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mai with Kmoch whereby in an injection molding system with first and second split mold inserts inter-connecting with first and second slides, as taught by both Mai and Kmoch,  
would include a first and second retainer plate held with a first and second recess proximate a lateral edge of the said first and second split mold inserts, respectively. 
This would be advantageous because this would allow the split mold inserts, as aligned in Kmoch, to provide a degree of float within boundaries between the first and second retainer mechanisms and the first and second slides, respectively (paragraph [0017]).
However, while Mai discloses a positioning interface between the split mold insert pair and a respective pair of sides (paragraph [0026]), the combination of Mai and Kmoch do not disclose a first and second resilient and elastically deformable member positioned between an inner surface of first and second slides, respectively.
	Finkelstein teaches that in a typical neck ring and a neck ring slide configuration (Fig. 1 paragraph [0005]) a first resilient and elastically deformable member  is positioned between an inner surface of said first slide and an outer surface of said first split mold insert to allow said first split mold insert limited movement with respect to said first slide; 
a second resilient and elastically deformable member positioned between an inner surface of said second slide and an outer surface of said second split mold insert to allow said second split mold insert limited movement with respect to said second slide (Fig. 1 paragraphs [0007] ...there exists a pre-determined procedure associated with securing the first neck ring half – 102a relative to the first slide – 104a and the second neck ring half – 102b relative to the second slide – 104b... a respective O-ring (not depicted) placed between the first neck ring half 102a and the first slide – 104a and the second neck ring half – 102b and the second slide – 104b is compressed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mai and Kmoch to incorporate Finkelstein such that a first and second resilient and elastically deformable member, as taught in Finkelstein, is positioned between the first and second inner surface of the slides and the first and second outer surfaces of the split mold inserts, respectively of the apparatus of Mai and Kmoch. 
One would be motivated to use a first and second resilient and elastically deformable member for the positioning the first and second split mold inserts (or neck ring halves) relative to the first and second slides, because this is associated with some degree of clearance and, as such, allows a certain degree of shift (paragraph [0007]).

Regarding Claim 2, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 1 and Kmoch further teaches that said system is operable such that said first split mold insert is movable relative to said respective first slide and said second split mold insert is movable relative to said second slide while said first mold half and said second mold half are moving from said open position to said closed position (Fig. 2 paragraph [0030] operation axis of the mold stack – 100 denotes a direction of opening and closing of the mold stack - 100, to facilitate alignment of at least one component of said mold stack that is adjacent to at least one of said first and second split mold inserts (paragraph [0031])

Regarding Claim 3, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 1 and Kmoch further teaches that said first split mold insert is movable relative to said respective first slide in an axial direction and said second split mold insert is movable relative to said second slide in an axial direction (paragraph [0030] all three components are allowed a degree of float in an axial direction).

Regarding Claim 9, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 1 and Kmoch further discloses wherein said first split mold insert comprises a first neck ring half and said second split mold insert comprises a second neck ring half (paragraph [0019].

Regarding Claim 10, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 1 and Kmoch further discloses wherein said first split mold insert comprises a first neck ring half portion and a first body portion and said second split mold insert comprises a second neck ring half portion and a second body portion (Fig. 2 paragraph [0023] first interface – 124 comprises a pair of complementary tapers defined on the split mold inserts – 118 and the flange insert – 116; see also claim 1).

Regarding Claim 11, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 1 and while Mai discloses a first holder operable for holding a said first split mold insert and said first holder fixedly connecting said first split mold insert to said first slide and 
a second holder operable for holding said second split mold insert and said second holder fixedly connecting said second split mold insert to said second slide (Fig. 3 paragraph [0026] each of the split mold insert pair – 214 comprises a coupling interface – 302), 
Kmoch further discloses permitting a movement of said first split mold insert relative to said first holder during use of said system permitting movement of said second split mold insert relative to said second holder during use of said system (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or the core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).  

Regarding Claim 12, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 11  and Kmoch further discloses wherein said first split mold insert is held within an opening of said first holder by the first retainer mechanism; and said second mold split insert is held within an opening of said second holder by the second retainer mechanism (Fig. 3 paragraph [0017] flexible retainer structure – 302).

Regarding Claim 13, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 12  and Kmoch further discloses wherein said first retainer mechanism comprises a first retainer plate held within a recess of said first holder (Figs 2, 3 paragraph [0017] flange insert – 116 is coupled to the cavity plate – 114) and said first retainer plate is positioned at a distance from an engaging surface of said first split mold insert ((Fig.2 paragraph [0023] first interface – 124 defined between the split mold inserts – 118 and the flange insert – 116)  to allow said first spilt mold insert limited movement within said opening of said first holder 9Fig. 2 cavity insert – 110 …implemented as a “floating cavity insert” – 110). 

Regarding Claim 15, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 13  and Kmoch further discloses that the first resilient member is positioned between said surface of said first holder defining said opening of said first holder and said first split mold insert and said resilient member is operable to push against said first split mold insert to urge said first split mold insert in a direction outwards from said opening in said first holder (Figs. 2, 3 paragraph [0017] screw – 304, the screw seat – 306 and a threaded bore (not depicted) defined in the cavity plate – 114 are so sized to allow the flange insert – 116 a degree of float within boundaries of a gap defined between the flexible retainer structure – 302 and the cavity plate – 114.
But while Kmoch discloses a resilient member (paragraph [0017] flexible retainer structure), it does not specifically disclose an elastically deformable member. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an elastically deformable material in a resilient member positioned between a first holder defining the opening of the first holder, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. 
One with ordinary skill in the art would be motivated because this would be  required in order to allow a degree of float and positioning during stages of mold closing (Figs. 1, 2 paragraph [0032] closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or the core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).

Regarding Claim 19, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 1 and both Mai and Kmoch further disclose wherein said first split mold insert has an alignment interface surface operable to engage an alignment interface surface of an engaging component of said mold stack (Kmoch, paragraph [0032] flange insert – 116 split mold inserts – 188 first interface – 124), 
wherein said system being configured and operable such that such during operation of said injection molding system, said alignment interface surface of said first split mold insert engages with said interface surface of said engaging component of said mold stack to cause said first split insert to move relative to said respective first slide (Kmoch, paragraph [0003] …additional components such as neck ring slides), while Mai teaches that split mold inserts are connected to respective slides (Mai, paragraph [0022] first split mold insert and a second split mold insert – 214 …each operatively coupled to a respective one of a pair of slides – 216); to assist in aligning components of said mold stack (Kmoch, Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally), and 
Kmoch further teaches that during the operation of the disclosed injection molding system said first split mold insert is movable relative to said respective first slide and said second split mold insert being movable relative to said second slide (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mai to incorporate the teaching of Kmoch whereby an injection molding system with a first split mold insert with a respective first slide, as disclosed by Mai, would also have an alignment interface surface operable to engage an alignment interface with an engaging component of the mold stack to cause the first split insert to move relative to the respective first slide to assist in aligning the components of the mold stack, as taught by Kmoch.
 One with ordinary skill in the art would be motivated to consider this because this imparts a more uniform thickness of the molded article due to at least to better alignment of the mold stack components (Kmoch, paragraph [0032]).

Regarding Claim 25, the combination of Mai, Kmoch and Finkelstein disclose all the limitations of Claim 1 and Kmoch further discloses wherein said first split mold insert has an upper alignment interface surface operable to engage an alignment interface surface of an upper engaging component of said mold stack, and 
wherein said first split mold insert has a lower alignment interface surface operable to engage an alignment interface surface of a lower engaging component of said mold stack, wherein said system being configured and operable such that such during operation of said injection molding system, said upper and lower alignment interface surfaces of said first split mold insert engage respectively with said interface surfaces of said upper and lower engaging components of said mold stack (Fig. 2 the floating arrangement of the gate insert – 112B, the cavity insert – 110 and the flange insert – 116 allows for all the components…to align themselves by virtue of following one another relative to an alignment master—such as the split mold inserts – 118 or the core insert assembly – 102) and moreover, 
to cause said first split insert to move relative to said respective first slide to assist in aligning components of said mold stack, as disclosed Mai (Fig. 2 paragraph [0022] split mold insert pair – 214 comprises a first split mold insert and a second split mold insert….each operatively coupled to a respective one of a pair of slides – 216) and mentioned as indicative of a typical molding system by Kmoch (paragraph [0003] neck ring slides as an additional component).

2.	Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mai (US 2009/0155404) and Kmoch (US 2015/0360404) as applied to Claim 1 above, and further in view of Kuttappa (US 2009/0166924).
Regarding Claims 4, 5 and 7, the combination of Mai and Kmoch disclose all the limitations of Claim 1 but are silent as to other directions for the first and second split mold inserts movable relative to their respective first and second slides.
Kuttappa discloses casting molds used in the manufacturing of golf balls with self-centering mold cavity inserts (abstract). This mold includes first and second mold halves (support member) placeable in face-to-face opposition to each other (abstract). At least one respective mold-cavity inserts define a respective hemispherical cavity mounted in each half or support member (Fig. 1 abstract paragraph [0011]) which can be two opposing mold halve with mated mold-cavity inserts (Fig. 3 paragraph [0046]) which can include a coupling device as a linear slide that bring the mold bodies together linearly (Fig. 3 paragraph [0047] coupling device – 88 mold bodies – 10). 
Moreover each of these inserts has floatability relative to the support member, in multiple degrees of freedom (paragraph [0011] in x, y, and z degrees of freedom). This would include longitudinal, transverse and radial directions movable relative to respective first and second slides because x, y and z degrees of freedom of floatability are disclosed and these degrees of freedom are not intended to be limiting (paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mai and Kmoch with Kuttappa whereby an injection molding system with first and second mold halves comprising first and second slides coupled to pairs of first and second split mold inserts which are capable of moving relative to the first and second slides, as disclosed by Mai and Kmoch, would also incorporate movements in longitudinal, transverse and radial directions. 
One with ordinary skill in the art would consider this feature because this acts as a self-centering device automatically displace the inserts relative to the other insert and relative the slides to center the mold-cavity inserts with each other (paragraph [0017]).

3.	Claims 48-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai (US 2009/0155404) in view of Kmoch (US 2015/0360404) and further in view of Kuttappa (US 2009/0166924).
	Regarding Claim 48,  Mai discloses a split mold insert apparatus (abstract) operable for connection to a slide (paragraph [0022] split mold insert pair – 214 …each operatively coupled to a respective one of a pair of slides – 216), of an injection molding system (Figs. 1 2 paragraphs [0012] [0013]  said slide operable for lateral movement (Fig. 2 paragraph [0024] pair of slides – 216 can be lifted vis-à-vis the stripper plate – 218 during the lateral motion of the pair of slides – 216), said spilt mold insert apparatus comprising: 
a split mold insert comprising a body having an inner surface configured in use to form a surface of part of mold cavity for forming at least part of a neck region of an article (Fig. 4 paragraph [0032] …at least a portion of a neck region of the molded article produced within the mold stack – 200) and a semi-cylindrical outer surface (Figs. 2, 3 paragraph [0030] ...for example, the coupling interface – 302 can be implemented as a mating surface between the split mold insert pair – 214 and the respective one of the pair of slides – 216, which can be substantially cylindrical and the like.)
However, Mai does not disclose a support device operable to support the split mold insert apparatus such that it is movable relative to said support device. 
Kmoch discloses within a mold stack used in an injection molding system, a support device with a semi-cylindrical opening  (Fig. 2 paragraphs [0005] [0017] ...usually defined complementary shaped generally cylindrical cavity inserts – 14;...flange insert – 116 in association with the cavity insert – 110) operable to support said split mold insert (Fig. 2 paragraph [0021] flange insert – 116 aligns with the split mold inserts – 118 along the first interface – 124); 
via a retaining mechanism, wherein said retaining mechanism comprises a first retainer plate held within a first recess proximate a lateral edge of said split mold insert (Fig. 2 paragraph [0017] flange insert – 116 is coupled to the cavity plate – 114 by means of a floating retainer structure) comprising a retainer plate (Fig.3 flexible retainer structure – 302 paragraph [0017]  screw seat – 306) held (screw – 304) within a recess proximate to a lateral edge of a split mold insert (Fig. 2 paragraphs [0031] alignment master – split mold inserts – 118  [0032] flange insert – 116 aligns with the split mold inserts – 118 along the first interface – 124); 
said support device operable for holding said split mold insert and permitting movement of said split mold insert relative to said support device during use of said system (Fig. 2 paragraph [0032] the flange insert – 116 aligns with the split mold insert – 118 along the first interface – 124. Through the alignment process, the flange insert – 116 starts to move (or float) laterally (See Fig. 2 close-up below). 


    PNG
    media_image1.png
    546
    972
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mai and Kmoch whereby a spilt mold insert apparatus with a configuration for forming at least part of a neck region of an article, as disclosed by Mai, would have a support device supporting the split mold insert and permitting movement of said split mold insert relative to said support device during use of said system.
This would be advantageous since this imparts a more uniform thickness of the molded article due to at least to better alignment of the mold stack components (paragraph [0032]).
However, while Kmoch discloses that the said support device allows limiting movement of said split mold insert relative to said support device during use of said system 
Neither Mai or Kmoch disclose a resilient and elastically deformable member positioned between an inner surface of said support device and outer surface of said split mold insert, respectively and in one or more of an axial, longitudinal, and transverse direction with respect to said support device.
Kuttappa discloses casting molds used in the manufacturing of golf balls with self-centering mold cavity inserts (abstract). This mold includes first and second mold halves...placeable in face-to-face opposition to each other (abstract, paragraph [0031], these two mold halves comprise a respective “plate” holding at least one respective mold-cavity insert mounted thereto...), which are split mold halves (Fig. 1 paragraph [0037] mirror images of each other).  Kuttappa teaches that these split mold halves with a support device operable to support the split mold halves (Fig. 2 paragraph [0040] mold-cavity insert – 14....mounted in its respective bore – 16 in the plate – 12). 
Kuttappa further discloses a resilient and elastically deformable member positioned between an inner surface of said support device and an outer surface of said split mold insert (Fig. 1 paragraph [0038] ...each mold-cavity insert – 14 is mounted to the plate – 12 using a respective spring-washer – 18 and a respective snap-ring – 20)  to allow said split mold insert limited movement (Fig. 1,2  paragraph [0043] The mold-cavity insert – 14 has three degrees of freedom of movability relative to the plate – 12 ) in one or more of an axial, longitudinal, and transverse direction with respect to said support device, namely movability in the x-, y-, and z-directions because x, y and z degrees of freedom of floatability are disclosed and these degrees of freedom are not intended to be limiting (paragraphs [0011] [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mai and Kmoch to incorporate Kuttappa whereby a spilt mold insert apparatus with a support device supporting the split mold insert and permitting movement between the split mold insert and the support device, would include a resilient and  elastically deformable member positioned between an inner surface of the support device and an outer surface of the split mold insert allowing the split mold insert limited movement such movements would be in longitudinal, transverse and radial directions. 
This is advantageous because this member  acts as a self-centering device to automatically displace the inserts relative to the other insert and relative the slides to center the mold-cavity inserts with each other (paragraph [0017]).

Regarding Claim 49, the combination of Mai, Kmoch and Kuttappa disclose all the limitations of Claim 48 and Kmoch further discloses wherein in use of said injection molding system, said split mold insert apparatus is operable such that said split mold insert) is movable relative to said support device to facilitate alignment of at least one component of a mold stack that is adjacent to said split mold insert (paragraph [0031]).

Regarding Claim 50, the combination of Mai, Kmoch and Kuttappa disclose all the limitations of Claim 48 and Kmoch further teaches that said first split mold insert is movable relative to said respective first slide in an axial direction and said second split mold insert is movable relative to said second slide in an axial direction (paragraph [0030] all three components are allowed a degree of float in an axial direction).

Regarding Claims 51 and 52, the combination of Mai and Kmoch disclose all the limitations of Claim 48, but are silent as to other directions for the first and second split mold inserts movable relative to their respective first and second slides.
Kuttappa discloses casting molds used in the manufacturing of golf balls with self-centering mold cavity inserts (abstract). This mold includes first and second mold halves (support member) placeable in face-to-face opposition to each other (abstract). At least one respective mold-cavity inserts define a respective hemispherical cavity mounted in each half or support member (Fig. 1 abstract paragraph [0011]) which can be two opposing mold halve with mated mold-cavity inserts (Fig. 3 paragraph [0046]) which can include a coupling device as a linear slide that bring the mold bodies together linearly (Fig. 3 paragraph [0047] coupling device – 88 mold bodies – 10).
Moreover each of these inserts has floatability relative to the support member, in multiple degrees of freedom (paragraph [0011] in x, y, and z degrees of freedom). This would include longitudinal and transverse directions movable relative to respective first and second slides because x, y and z degrees of freedom of floatability are disclosed and these degrees of freedom are not intended to be limiting (paragraph [0058]).

Regarding Claim 53, the combination of Mai, Kmoch and Kuttappa disclose all the limitations of Claim 48 and Mai further discloses wherein said support device is a slide of a stripper assembly of an injection molding system (Fig. 2 paragraph [0024] pair of slides – 216 can be lifted vis-à-vis the stripper plate – 218 during the lateral motion of the pair of slides – 216).

Regarding Claim 54, the combination of Mai, Kmoch and Kuttappa disclose all the limitations of Claim 53 and Kmoch further discloses wherein said split mold insert is directly connected to the said slide such that during operation of said injection molding system, said split mold insert is movable relative to said slide (Figs. 1, 2 paragraphs [0031] [0032] during closing of the mold the floating arrangement …allows for all the components to align themselves by virtue of following one another relative to an alignment master – such as the split mold inserts – 118 or the core insert assembly – 102; flange insert – 116 aligns with the split mold inserts – 118…flange insert – 116 starts to move (or float) laterally).

Regarding Claim 55, the combination of Mai, Kmoch and Kuttappa disclose all the limitations of Claim 48 and Mai further discloses, wherein said split mold insert has an outer surface that is generally semi-cylindrical in shape (paragraph [0030] split mold insert pair – 214 and respective one of the pair of slides – 216, which can be substantially cylindrical and the like).

Regarding Claim 56, the combination of Mai, Kmoch and Kuttappa disclose all the limitations of Claim 55 and Mai further discloses, wherein said support device has an opening that is generally semi-cylindrical in shape and is configured such that said split mold insert can be at least partially received within said opening of said support device (Fig.3 paragraph [0030] the coupling interface – 302 can be implemented as a mating surface between the split mold insert pair – 214 and the respective one of the pair of slides – 216, which can be substantially cylindrical and the like).

4.	Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai (US 2009/0155404) in view of Kmoch (US 2015/0360404) and further in view of Finkelstein (US 2008/0265463).
Regarding Claim 69, Mai discloses an injection molding system (Figs. 1, 2 injection mold – 50; injection mold incorporating a mold stack – 200) comprising: a mold comprising:
a first mold half and a second mold half movable in an axial direction relative to each other (Fig.4 paragraphs [0004] core halves split, mold inserts – “neck rings” have been used to form the neck region; [0032] plane where the given one of the split mold insert pair – 214 mates with the other) between a first open position (Fig. 2 paragraph [0039] mold stack – 200 actuated into a mold-open position), and a second closed position in which the first mold half and the second mold half together provide a molding cavity (Figs. 1, 2 paragraphs [0006] [0038] molding insert stack assembly – 52 split mold insert pair – 54 …defines a molding cavity – 62; within the mold closed configuration, molding material can be injected into the molding cavity – 206);
a mold stack comprising a plurality of components that are associated with the first and second mold halves to co-operatively define said molding cavity when said first and second mold halves are in said closed position (Fig. 2 paragraphs [0039] [0040] mold stack – 200, molding cavity – 206); 
a stripper assembly operable to eject a molded article from the mold (Fig. 2 paragraph [0023] stripper plate – 218 is configured to impart movement in an operational …direction…by means of a suitable actuator …such as an ejector plate);
said stripper assembly comprising first and second slides; said first and second slides being movable laterally relative to each other (Fig. 2 paragraph [0024] pair of slides – 216 can be lifted vis-à-vis the stripper plate – 218 during the lateral motion of the pair of slides – 216) between an open position when said first and second mold halves are in said open position and a closed position when said first and second mold halves are in said closed position (Fig. 2 paragraphs [0039] [0040] open – closed …and a new molding cycle can commence);
a first holder coupled to said first slide;  a second holder coupled to said second slide (Fig. 3 paragraph [0026] each of the split mold insert pair – 214 comprises a coupling interface – 302), 
a first split mold insert inter-connected to said first holder; a second split mold insert inter-connected to said second holder  (paragraph [0022] first split mold insert and a second split mold insert – 214 …each operatively coupled to a respective one of a pair of slides – 216 by means of coupling interface – 302 ); 
said first and second split mold inserts having an outer surface that is generally semi-cylindrical in shape for facilitating said inter-connection with said first holder and said second holder respectively (Fig. 3 paragraph [0026] ..each of the split mold insert pair – 214 comprises a coupling interface – 302. The coupling interface – 302 comprises a positioning member – 304 and a coupling member – 306. The positioning member – 304 can be implemented as a member having a shape complementary to a positioning interface – 240 defined in each of the pair of slides – 216 (shown in Fig. 2). 
said system being operable such that when said first and second slides are in said closed position (Fig. 2 paragraph [0022] split mold insert pair – 214 comprises a first split mold insert and a second split mold insert….each operatively coupled to a respective one of a pair of slides – 216); 
However, while Mai teaches a retainer or retaining structure (paragraph [0025]), it does not teach a first and second retainer mechanism comprising a first and second retainer plate held with first and second recesses proximate to a lateral edge of said first and second split mold inserts, respectively.
Kmoch discloses a mold stack used within an injection mold whereby the mold stack whereby there is provided two split mold inserts forming a split mold insert pair (Fig. 2 paragraph [0019] split mold insert – 118, also referred to as “neck ring”), which cooperate to define the molding cavity (Fig. 2 paragraph [0021] depicted in a so-called “mold closed position” two split mold inserts – 118 molding cavity – 108).  Also, Kmoch discloses that the mold assembly can additionally have a neck ring slide component (paragraph [0003]).
Kmoch further discloses a retainer mechanism (Fig. 2 paragraph [0017] flange insert – 116 is coupled to the cavity plate – 114 by means of a floating retainer structure) comprising a retainer plate (Fig.3 flexible retainer structure – 302 paragraph [0017]  screw seat – 306) held (screw – 304) within a recess proximate to a lateral edge of a split mold insert (Fig. 2 paragraphs [0031] alignment master – split mold inserts – 118  [0032] flange insert – 116 aligns with the split mold inserts – 118 along the first interface – 124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Mai with Kmoch whereby in an injection molding system with first and second split mold inserts inter-connecting with first and second slides, as taught by both Mai and Kmoch, would include a first and second retainer plate held with a first and second recess proximate a lateral edge of the said first and second split mold inserts, respectively. 
This would be advantageous because this would allow the split mold inserts, as aligned in Kmoch, to provide a degree of float within boundaries between the first and second retainer mechanisms and the first and second slides, respectively (paragraph [0017]).
However, while Mai discloses a positioning interface between the split mold insert pair and a respective pair of sides (paragraph [0026]), the combination of Mai and Kmoch do not disclose a first and second resilient and elastically deformable member positioned between an inner surface of first and second holders and outer surface of first and second split mold inserts, respectively.
Finkelstein teaches that in a typical neck ring and a neck ring slide configuration (Fig. 1 paragraph [0005]) a first and second holder is provided coupled to a first and second slide, respectively (Fig. 3 paragraph [0027] the purpose of the first slide engagement member – 306a and the second slide engagement member – 306b is to position the body – 304 onto a top surface of the first slide – 104a and the second slide – 104b, in an operating position).
Finkelstein further teaches a first resilient and elastically deformable member (paragraph [0007]) is positioned between an inner surface of said first holder and an outer surface of said first split mold insert  (Fig. 3 paragraphs [0028] [0030] where each holder is associated with the height of the neck ring pair and is aligned with the neck ring pair – 102 ) to allow said first split mold insert limited movement with respect to said first holder (Fig.1, 3 paragraphs [0026] [0027] positioning device – 302 is used align the first neck ring half – 102a and the second neck ring half – 102b...; positioning device – 302 comprises a body – 304 ...defines a slide engagement member – 306 – a first slide engagement member – 306a...)
a second resilient and elastically deformable member positioned between (Fig. 1 paragraphs [0007] ...there exists a pre-determined procedure associated with securing the first neck ring half – 102a relative to the first slide – 104a and the second neck ring half – 102b relative to the second slide – 104b... a respective O-ring (not depicted) placed between the first neck ring half 102a and the first slide – 104a and the second neck ring half – 102b and the second slide – 104b is compressed). 
an inner surface of said second holder and an outer surface of said second split mold insert (Fig. 3 paragraphs [0028] [0030] where each holder is associated with the height of the neck ring pair and is aligned with the neck ring pair – 102 ) to allow said second split mold insert limited movement with respect to said second holder (Fig.1, 3 paragraphs [0026] [0027] positioning device – 302 is used align the first neck ring half – 102a and the second neck ring half – 102b...; positioning device – 302 comprises a body – 304 ...defines a slide engagement member – 306 – a second slide engagement member – 306b...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mai and Kmoch to incorporate Finkelstein such that a first and second resilient and elastically deformable member, as taught in Finkelstein, is positioned between the first and second inner surface of the first and second holders coupled to first and second slides, respectively and the first and second outer surfaces of the split mold inserts, respectively as taught by the combination of Mai and Kmoch. 
One would be motivated to use a first and second resilient and elastically deformable member for the positioning the first and second split mold inserts (or neck ring halves) relative to the first and second slides, because this is associated with some degree of clearance and, as such, allows a certain degree of shift (paragraph [0007]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748